Title: To John Adams from James Warren, 27 October 1783
From: Warren, James
To: Adams, John


          Dear Sir,
            Milton October 27th: 1783
          Your Favours of the 20th: & 21st: of March, and the 9th: 12th: 13th: & 16th: of April, have come safe to Hand, but did not reach me till this Month, & found me on this Hill, at Work among my Potatoes, instead of being in Congress “at the great Wheel,”— Nor do I regret this on my own Account, I am quite contented with a private Life, & my Ambition is quite satisfied by excelling in the perfection of my Composts, the Culture of my Lands, & in the Quality & Abundance of my Crops;—but I own I sometimes wish to be at the Wheel to serve my Country, & to support her Friends, & my Own, who I am happy to say are always the same, & never more than since I receiv’d Your Letters.— for though my Ideas with regard to the Politicks & Conduct of the French Court, were in general right before, You have certainly given me some new Ones with regard to the Folly of our Own,—from this Folly (by which I mean not only Weakness but Corruption) has proceeded all the Difficulties Embarrassments, Neglects, & even Insults that You, & other honest Men have suffer’d, and the Dangers this Country has been expos’d to, and from which it has by the Vigilance, Industry, & Ability of a Few been rescued with Difficulty— The Foreign Influence (or the French & Frankleian Politicks) which produces all this is very extensive, & very strong, the Traits of it are to be seen every where, in Boston, as well as Philadelphia, but to be sure the last is the Place where the Focus is collected, & where it operates with its greatest Force. An honest Young Gentleman sent there to represent his Country, & who feels & resents with Spirit its Injuries, in a Fortnight will be soften’d, & in another Week become quite Tame & Compliant, Louisdores must have a Share in such wonderful Conversions, & I think I can observe the Effects of them at Boston— I am told that Congress since they left Philadelphia have acted with more Freedom than before, it is to be wish’d they may never return— This Influence is greatly strengthen’d by an Union with those who wish to Establish an Oligarchy, & who have nearly effected it, these play into each others Hands, & by their joint Efforts bear down all Opposition— Morris is a King, & more than a King, He has the Keys of the Treasury at his Command, Appropriates Money as he pleases, & every Body must look up to him for Justice & for Favour.— When Wilson succeeds as Minister for Foreign Affairs, Fitzwilliams is at the Head of the Marine, & a Suitable Person succeeds Genl Lincoln, who has resign’d the War Department, when he shall say what Number of Troops shall be kept up, & have an Host of New Placemen to collect an Impost Mortgaged for Twenty-five Years, he will have us all in his Pocket;— It is this Alliance that makes me tremble,—the Foreign Influence might be destroy’d, or be discourag’d by the Expence, or ballanc’d by Ministers from other Courts, especially from Britain, but if this Oligarchal System is not Annihilated, I think our Liberties must be.— You will be able to Judge from all this what an Influence Money & Fortune give a Man in this Country, especially when you recollect the Character you have heard given of this Man, & his Abilities; & You will no longer wonder at the want of Intelligence, because much is to be done to accomodate Matters to their System before it is given.— This will Account for the Revocation of the Commission for a Treaty of Commerce, however fatal it may probably prove to the Interests of our Country, for the wrong Sentiments prevailing with regard to Commerce, & for the Plan of a Monoply now subsisting in Favour of France our disinterested & generous Ally;—for the Obstructions to your Negotiations in Holland:—for your Instructions at different Times,—& why no Appointment has been made to the Court of Great Britain, & for the ill Conduct of our Foreign Affairs in All respects.— No Appointment is yet made to the Court of Britain, because your Character & Conduct is so unexceptionable & Good in the Eyes of all honest Men, & the People in General, that they dare not yet treat You with that Neglect that is consistent with their Veiws, & yet they can’t wish to have You the Man—thus they Jockey, & Play into each others Hands, & gratify the Court & the Doctor.— I sincerely with all the Ardour of Friendship & Patriotism lament your want of Health & Support, I have pray’d for your Health, & done all in my Power in my small Circle to give you Support, & have very good Reasons why I have not given it in a Place where it might have been more Efficacious,— I could not go to Congress immediately on my Election which was out of Season, & Unexpected, & before I had an Oppertunity I was prevented by Sickness.—
          What shall I say about your coming Home? You know that as a Friend I wish to see You,—Your Country wants You here,—Your Family would be happy to have You return,— But where & in what Situation should we have been if You & Mr Jay had not been in Europe? When I form an Idea of it I feel like a Man that has had a Hair-Breadth Escape from a Precipice— Your Delineation of the Character & Veiws of a Young Nobleman is exceedingly Just, & shews in a convincing Light the wrong policy of our Country in their Instructions, even if it could possibly be good Policy to let down & humble their Ministers;— After all I don’t know that I detest any Character more than that of the Old Man, who is, as You might expect Your determin’d Enemy,— You will before this reaches You get a Paragraph of one of his Letters, which if You should by an Interval be in possession of Your right Mind will put the Matter out of Doubt;— How long will he live? & if he lives how long can he be able to preserve the good Opinion & Confidence of his Country? The Bubble must burst soon, or Mankind are more lost to Sentiment & Virtue, than I can suppose.— I wish instead of being a Door-Keeper for three or four Days You could be on a Seat in Congress, & have a full Swing in developing the Character & Conduct of this Man, & descanting on the false Politicks of Your Country,— I should like to be Your Colleague.—
          With regard to the State of our particular Affairs, Government here is in the same Hands. Our Delegates are Gerry, Partridge, Osgood, Sullivan & Danielson,— the Wisdom of our Legislature have left out Holton & Higginson two very good & uncorrupt Men for the sake of the two last— The great Political Object that now engages the Contemplation of the Continent is the Support of Publick Credit, & it is indeed an Object worthy their serious Deliberations, & should be done— The Financier proposes an Impost as Part of the Plan,— Congress have recommended it by their Act,— Our Assembly in the present Session have again pass’d it, but by a small Majority of only three in the House of Representatives, this is favorable to the System I have describ’d,— I don’t like it because I think it injurious to Commerce, & dangerous to Publick Liberty, & because I think a more safe, sure, & easy Way may be devis’d for doing it—
          I am, sincerely Yr Friend, / & most Hume: Servt:—
          J Warren
          
            New-York is still possess’d by the Enemy, the Want of Transports, & the safety of the Loyalists have been the pretences for delaying the Evacuation, but I think they are now seriously providing for it, & I believe it will be done soon.— Great Quantities of European Goods have since the Peace pour’d in upon us from every Quarter, & most of them in Foreign Bottoms; but the miserable Market they have come to, must discourage them in future, & perhaps work a Cure for the Evil, & leave us to import for ourselves, & on our own Bottoms.— The Abundance of fine Things have however destroyed the Ideas of Frugality which Necessity had before given, & drain’d us of our Money,—how a sufficiency has been found to purchase what has been brought us, is beyond my Comprehension.— Our Fisheries the last Season have for want of Vessels been very inconsiderable, but growing fast into Importance;— I suppose the Manufactory of Pot, & Pearl-Ashes will soon recover their former Perfection, and that the Quantities of Flax Seed will this Year be considerable.— Some Emigrations from the Old Countries, cheifly from Ireland have been made to the Southern States, but none have arriv’d here, which I wonder at;— A Moderate Proportion would be serviceable, we want Labourers, & we want Occupiers for some of our Vacant Lands,— I don’t like the predilection they shew in favour of the Southern States.— The immense Territory acquir’d by the Treaty of Peace, & the ample Provision for the Extent & Security of our Fishery gratify the most sanguine Wishes of your Friends, while Your Enemies dare not deny that we are under Providence indebted to You for these great Acquisitions—
          
        